Citation Nr: 1455875	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  11-02 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel



INTRODUCTION

The Veteran had active military service from September 1954 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio. 

In a November 2014 rating decision, the RO denied entitlement to TDIU. Nevertheless, as the issue on appeal is a rating issue, the Board will consider the claim for TDIU. Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency with intermittent inability to perform occupational tasks with depression, anxiety, and mild memory loss, but with otherwise satisfactory functioning, to include routine behavior, self-care, and normal conversation.

2.  The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.14, 4.125- 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for the award of TDIU benefits have not been met.  38 U.S.C.A. §§ 1155, 5103, 5130A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in August 2008, and the claim for an increased rating was adjudicated subsequently in February 2009.  Additionally, the Veteran was provided with notice with regard to his TDIU claim in December 2010.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records, post service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

Multiple VA examinations and/or opinions were obtained in this instance.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination/opinion.  The reports include clinical examination findings, diagnostic testing, and the Veteran's reported symptoms.  The reports provide findings relevant to the criteria for rating the Veteran's disability.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD has been rated as 30 percent disabling under DC 9411.  A 30 percent disability rating is assigned for a mental disorder (including PTSD) when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411(2014). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Turning to the evidence of record, VA treatment records reflect that in January 2008, a routine PTSD and depression screening was negative.

An October 2008 private psychological evaluation reflects that the Veteran experienced many symptoms of PTSD, to include flashbacks, nightmares, intrusive thoughts, avoidance behaviors, survival guilt, emotional numbness, and depression.  He had uncontrollable crying, decreased appetite, feelings of worthlessness, and loss of interest in activities that he once enjoyed.  He had angry outbursts, avoidance of groups, was hypervigilent, had intrusive thoughts, and had occasional flashbacks.  He had difficulty with attention, focus, and concentration on examination.  He had difficulty with short-term memory functions.  Mental status examination showed a depressed mood with congruent affect.  He adamantly denied plans or gestures of suicide or homicidal ideation.  The psychologist reviewed VA treatment records, noting that when the Veteran was discharged from a psychiatric hospitalization in 2006, prior to the appeal period, he was noted to experience social isolation and moderate difficulty forming and maintaining relationships.  The Veteran reported on evaluation that he experienced suicidal ideation but was afraid to voice that to the VA.  It was noted that the Veteran had received counseling by the psychologist for one month.  The Veteran was diagnosed with PTSD, chronic, moderate, and major depression, current, moderate.  A GAF score of 43 was assigned.  The psychologist determined that the Veteran would never be capable of appropriate social functioning and should be considered totally and permanently disabled.

On October 2008 VA examination, the Veteran reported symptoms such as recurrent thoughts of his combat experiences about every other week.  He was socially withdrawn at times and had a hyper startle response.  He did not voice any other symptoms.

With regard to his social functioning, the Veteran reported that he had been married to his second wife for 29 years.  His daily activities included helping with the household chores, doing yard work, reading, and watching television.  He was active in his church and helped with activities and projects there.  

With regard to his occupational functioning, the Veteran reported that he worked in air conditioning and cooling until he retired at age 62.  He was then a substitute teacher on demand until 2006.  He then did some outside work.

Mental status examination revealed that the Veteran was polite and cooperative.  He was not in acute distress.  His affect was appropriate and not constricted.  His mood appeared to be within normal limits.  He was alert, oriented, relevant, and coherent.  He did not exhibit suicidal or homicidal thinking.  There was no impairment to thought processes.  He was competent.  He relayed his experiences and problems in a seemingly candid and sincere manner.   He voiced minimal symptoms and the estimated impact of the Veteran's psychiatric symptoms on his social functioning appeared to be mild in degree.  There was no impact on his occupational functioning, as he was retired.  The diagnosis was PTSD.  A GAF score of 62 was assigned. 

An April 2009 VA routine PTSD screen was negative for symptoms.

On November 2010 VA examination, the Veteran reported PTSD symptoms to include recurrent and intrusive recollections of the event, recurring dreams of the event, avoidance of thoughts and activities that reminded him of the event, irritability and outbursts, and a feeling of detachment from other. There was no indication of suicide attempts or violence.   It was noted that the Veteran was polite and personable.  He provided appropriate responses to the questions asked.  The Veteran was assessed to have adequate functioning with mild symptoms of PTSD.

With regard to his social functioning, the Veteran reported that he had a good relationship with his wife.  His friends were primarily military.  He enjoyed watching sports.

Mental status examination revealed that he was clean, neatly groomed, and casually dressed.  His psychomotor activity and speech were unremarkable.  He was cooperative, friendly, and relaxed.  His affect was normal and his mood was good.  His attention and orientation were intact.  His thought process and content were unremarkable.  He reported having good sleep.  There was no indication of panic attacks or suicidal or homicidal thoughts.  His memory was intact.

The examiner determined that the Veteran essentially functioned appropriately with minimal symptoms.  It was noted that the Veteran reported that he took his stressors in stride and was not particularly bothered by environmental stressors related to combat.  His PTSD symptoms were not severe enough to interfere with occupational and social functioning.  A GAF score of 62 was provided that encompassed the previous two years.  The examiner reviewed the October 2008 private evaluation, and concluded that the Veteran's functioning was more in line with the October 2008 VA examination, as his functioning was limited to a mild degree, only.

On December 2013 VA examination, the Veteran reported ongoing PTSD symptoms, to include irritable behavior, exaggerated startle response, sleep disturbance, and problems with concentration.  He had a depressed mood, had mild memory loss, and felt anxiety.

With regard to his social and occupational functioning, the Veteran reported that he was married, but sometimes he would get frustrated.  He would stay occupied by cutting the grass, reading the paper, and completing housework.  He had an active social life and spent time with his family.  He denied any thoughts of suicide.

Mental status examination showed that the Veteran was neatly dressed and groomed.  He was friendly and engaging.  There was no sign of a thought disorder.

The examiner concluded that the Veteran suffered from occupational and social impairment due to mild or transient symptoms, as outlined in the 30 percent rating for PTSD.

VA treatment records reflect that in January 2014, the Veteran stated that he had obtained PTSD treatment about eight years previously.  He reported that his wife would direct him while he was driving which he found to be bothersome.  He used to work outside the home but the weather had gotten cold so he had stopped.  He denied any problems with sleep, appetite, or energy.  He denied being depressed.  A GAF score of 65 was assigned.  In February 2014, the Veteran had a GAF score 55 for his PTSD.  He was open to meeting with a PTSD group in the future.  He reported that he kept busy around the house while his wife worked.  In March 2014, the Veteran reported that the sound of helicopters on certain television shows would trigger upsetting memories for him, though he was able to settle down fairly quickly.  He had upsetting nightmares about three times per month.  He was having an increase in irritability and episodes of screaming at his wife if she questioned his productivity tasks.  He denied pervasive low moods and would usually be able to improve his mood within the hour.  He was active at his church where he and his wife served as deacons.  In May 2014, it was indicated that the Veteran was experiencing a moderate level of PTSD symptoms.  He had been re-experiencing two combat episodes in Vietnam.  He was taking an anti-anxiety medication and felt more relaxed.  Mental status examination reflected that the Veteran was clean and casually dressed.  He was cooperative, smiling, verbal, with good eye contact.  His mood was euthymic.  His memory and orientation were intact.  His judgment and insight were fair.  In June 2014, the Veteran reported that he was more relaxed on the antidepressant medication.  He had been less irritable.  His depressive symptoms were stable.  His periodic low moods had improved.  He had been helping members of his church.  Mental status examination showed that he had mildly decreased psychomotor activity.  His mood was fair.  His insight and judgment were fair to good.  He was assessed to have mild PTSD and possible early memory difficulty.

Under DSM-IV, GAF scores of 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). GAF scores of 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers).  Scores of 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

In this case, the Board finds that a rating higher than 30 percent for the Veteran's PTSD is not warranted at any time during the pendency of the appeal.  Specifically, PTSD symptoms have not been shown to result in flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  To the extent that the Veteran has exhibited symptoms of mild memory impairment, disturbance in motivation or mood, and difficulty in establishing relationships, those symptoms are accounted for in the current 30 percent rating.  

The Board has considered the October 2008 private psychological evaluation demonstrating many PTSD symptoms, to include nightmares, avoidance, social isolation, and sleep disturbance, the low GAF score of 43, and the psychologist's assessment that the Veteran would never be capable of appropriate social functioning.  The Board also notes the Veteran's contention that he had been experiencing suicidal thoughts.  However, the Board places less probative weight on that examination, and places greater probative weight on the multiple VA examination conducted in 2008, 2010, and 2013.  For one, the private evaluation is inconsistent in that it first states that the Veteran had suicidal thoughts, but then stated that the Veteran adamantly denied any suicidal ideations.  Next, although a GAF score of 43 was assigned, the mental status examination conducted did not demonstrate symptoms of a serious impairment to social or occupational functioning.  Moreover, the November 2010 VA examiner reviewed the private report but determined that the Veteran's symptom presentation and functioning was more in line with the 2008 VA examination which found mild PTSD.  The Board finds the 2010 VA opinion to be probative as the 2008 VA examination results comport with the other evidence of record, including the findings on 2010 VA examination, whereas the 2008 private evaluation demonstrates a disability picture much more severe than any other evidence in the record.  The 2008 evaluation is thus inconsistent with the remainder of the evidence.  Such lessens its probative value.  

In finding that a rating higher than 30 percent is not warranted, the Board notes the Veteran's consistent statements of an active social life and an intact family unit.  He has been shown to be able to partake in his activities of daily living and has interacted normally on each examination.  While he has continued to experience symptoms of PTSD, such as nightmares, flashbacks, hypervigilence, and avoidance of stimulus, at the same time, he has been able to recover from these symptoms quickly, he has denied experiencing more than mild depression, he was able to hold steady employment until he retired, and he has continued to be active in his church through his work as a deacon.  Thus, his occupational and social functioning appear to be only mildly impaired, as assessed on VA examination.  Moreover, the remainder of the GAF scores of record, but for a lower score of 55 in 2014, are all in the 60s, which demonstrates mild symptoms in line with a 30 percent rating.  The Board notes that the GAF score of 55 in 2014 also appears to be an isolated and transient finding.  In that regard, the Veteran had sought treatment for a recent worsening of his irritability which then resolved on medication.  The evidence as a whole shows that on mental status examination, the Veteran has exhibited generally satisfactory behavior, with normal appearance, speech, affect, thought process, and content.  The Veteran has denied suicidal thoughts as well as any delusional or hallucinatory thinking.  

Thus, in this case, the Board finds that the probative and persuasive evidence of record shows that the Veteran's social and occupational functioning has been impaired to a mild degree, only.  Such was found on 2008, 2010, and 2013 VA examinations, and is also reflected in the VA treatment records.  Throughout the pendency of the appeal, the Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency with intermittent inability to perform occupational tasks with depression, anxiety, and mild memory loss, but with otherwise satisfactory functioning, to include routine behavior, self-care, and normal conversation.  Accordingly, the Board finds that the preponderance of the evidence is against his claim for increased rating, and his claim must be denied.  Hart, 21 Vet. App. at 505.  The benefit of the doubt rule has been applied in determining the decision on appeal. 

III.  Other Considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  38 C.F.R. § 3.321(b)(1).

The Board has reviewed the evidence of record and finds that it does not show such an exceptional disability picture.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.  The Veteran's PTSD is manifested by impairment in social and occupational functioning and the rating criteria contemplate these impairments.  As noted above, the Veteran's specific symptoms, whether or not listed as examples in the rating criteria, may form the basis for a rating.  Hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran is currently in receipt of service connection for PTSD, rated as 30 percent disabling, voiding dysfunction related to status post prostate cancer, rated as 20 percent disabling, a left shoulder disability, rated as 20 percent disabling, tinnitus, rated as 10 percent disabling, bilateral hearing loss, rated as 10 percent disabling, and noncompensable ratings for erectile dysfunction and scars of the left shoulder, back, and neck, with a combined rating of 60 percent.  Such does not meet the criteria for a TDIU on a schedular basis.

On his October 2010 claim for a TDIU, the Veteran stated that he had last been able to work full-time in 1998.  He stated that he had worked as a part-time substitute teacher but stopped because he became irritated at the behavior and attitude of the students.

With regard to his service-connected disabilities, a January 2010 VA examination reflects that the Veteran reported having to use one pad per day for urinary dribbling related to his status post prostate cancer.  He had erectile dysfunction.  He had no pain in the genital area.  A December 2010 VA examination demonstrated no recurrence of prostate cancer.  He had some occasional leakage but denied frequency during the day or night.  He denied any functional limitation due to his status post prostate cancer.

A December 2010 VA examination related to the Veteran's hearing loss and tinnitus reflected a finding of no functional loss due to those disabilities.  

A December 2010 VA examination related to the Veteran's left shoulder injury reflects current pain when he tried to raise the arm either forward or out to the side.  He had episodes of flare-ups that would awaken him at night that would last for about an hour.  He stated that his shoulder disabilities did not interfere with his occupation.  He reported that he still occasionally did some substitute type teaching for special education children.

In October 2012, the Veteran submitted a statement from his non-VA physician.  The physician stated that the Veteran had been his patient for three years.  The Veteran was service-connected for medical conditions to include prostate cancer, chronic shoulder condition, PTSD, and bilateral hearing loss.  His advanced age of 76 and these conditions made it difficult if not impossible for him to obtain, sustain, and maintain gainful employment.  It was the physician's strong opinion that the Veteran was unable to hold gainful employment and should be totally and permanently disabled.

On March 2014 VA examination, the Veteran's service-connected physical disabilities, to include his voiding dysfunction, left shoulder disabilities, tinnitus, bilateral hearing loss, erectile dysfunction, and scars of the left shoulder and neck were evaluated and it was concluded that none of these disabilities impacted the Veteran's employment.

The Board notes the evidence regarding the Veteran's PTSD and his employability as discussed previously.

The Board acknowledges that the Veteran is not employed and has not been employed since his retirement many years ago.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough to warrant the grant of TDIU.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. 

However, the multiple VA examinations are against a finding that TDIU is warranted.  With regard to his PTSD, none of the three VA examinations of record demonstrate that the Veteran's PTSD precludes employment.  Rather, the Veteran has stated that he still occasionally works as a substitute teacher.  For many years, he has been active in his church as a deacon.  His PTSD has been assessed to affect his occupational functioning only to a mild degree.  He has denied more than mild feelings of depression and has provided examples of social behavior and the ability to attend to activities of daily living successfully.  Thus, the evidence does not demonstrate unemployability due to psychiatric symptoms. 

Similarly, the evidence does not support a finding that the Veteran's other service-connected disabilities preclude employment.  The 2014 VA examination demonstrated that none of the Veteran's physical disabilities affected his employability.  To the extent that the Veteran has submitted a 2012 opinion in support of his claim, the Board finds that opinion to be less probative than the remaining medical evidence.  For one, the physician relied on the Veteran's age as a determinative factor of his employability.  However, when determining entitlement to a TDIU, if the Veteran is less than 100 percent disabled, age cannot be a factor for consideration.  Significantly, the examiner provided no rationale as to how the Veteran's service-connected disabilities precluded employment.  Thus, the Board finds that the opinion is of low probative value.

The preponderance of the evidence does not support the Veteran's contention that his service-connected disabilities are of such severity as to preclude his participation in all forms of substantially gainful employment.  The clinical evidence is against a finding that his service-connected disabilities would preclude sedentary work.  In this regard, the Board notes that the Veteran has worked and continues to work as a substitute teacher and as a deacon in his church.  The evidence does not establish that his service-connected disabilities prevent such or similar employment. 

The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert . v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 30 percent for PTSD is denied.

 A TDIU is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


